AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) is made
as of June 4, 2010 by and between OptimizeRx Corporation, a Nevada corporation
(“Debtor”), and Vicis Capital Master Fund (“Vicis”), a sub-trust of Vicis
Capital Series Master Trust, a unit trust organized and existing under the laws
of the Cayman Islands.
 
R E C I T A L S
 
WHEREAS, Debtor and Vicis wish to amend and restate that certain Security
Agreement dated as of September 8, 2008 between Debtor and Vicis (the “September
Security Agreement”).
 
WHEREAS, pursuant to a Securities Purchase Agreement dated as of September 8,
2008, by and between Vicis and Debtor, Debtor has issued shares of Debtor’s
Series A Convertible Preferred Stock, par value $.001 per share (the “Series A
Preferred Shares”), to Vicis.
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Debtor (as amended or modified from time to time, the
“Purchase Agreement”), Vicis has made an investment (the “Investment”) in shares
of Debtor's Series B Convertible Preferred Stock (the “Series B Preferred
Shares” and, together with the Series A Preferred Shares, the “Preferred
Shares”).
 
WHEREAS, it is a condition precedent to Vicis making the Investment that Debtor
execute and deliver to Vicis an amended and restated security agreement in the
form hereof.
 
WHEREAS, this Security Agreement is the Security Agreement referred to in the
Purchase Agreement.
 
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms not defined herein shall have the meaning given to them in the
Purchase Agreement.  Capitalized terms not otherwise defined herein and defined
in the UCC shall have, unless the context otherwise requires, the meanings set
forth in the UCC as in effect on the date hereof (except that the term
“document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:
 
1.1 Accounts.  “Accounts” shall mean all accounts, including without limitation
all rights to payment for goods sold or services rendered that are not evidenced
by instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 Collateral.  “Collateral” shall mean all personal properties and assets of
Debtor, wherever located, whether tangible or intangible, and whether now owned
or hereafter acquired or arising, including without limitation:
 
(a) all Inventory and documents relating to Inventory;
 
(b) all Accounts and documents relating to Accounts;
 
(c) all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;
 
(d) all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e) all motor vehicles;
 
(f) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to Vicis from time to time and pledged as additional security
for the Obligations;
 
(g) all investment property;
 
(h) all commercial tort claims; and
 
(i) all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections (a)
through (h), inclusive, above.
 
1.3 Event of Default.  “Event of Default” shall have the meaning specified in
the Purchase Agreement.
 
1.4 Inventory.  “Inventory” shall mean all inventory, including without
limitation all goods held for sale, lease or demonstration or to be furnished
under contracts of service, goods leased to others, trade-ins and repossessions,
raw materials, work in process and materials used or consumed in Debtor’s
business, including, without limitation, goods in transit, wheresoever located,
whether now owned or hereafter acquired by Debtor, and shall include such
property the sale or other disposition of which has given rise to Accounts and
which has been returned to or repossessed or stopped in transit by Debtor.
 
1.5 Obligations.  “Obligations” shall mean (a) Debtor's obligation to pay
dividends on, and redeem at the Maturity Date, the Preferred Shares as required
by the terms thereof; (b) all obligations of the Debtor associated with any
renewal, extension, refinancing, or amendment to the terms of the Preferred
Shares; and (c) all other debts, liabilities, obligations, covenants and
agreements of Debtor contained in the Transaction Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6 Person.  “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.
 
1.7 Security Agreement.  “Security Agreement” shall mean this Amended and
Restated Security Agreement, together with the schedules attached hereto, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
 
1.8 Security Interest.  “Security Interest” shall mean the security interest of
Vicis in the Collateral granted by Debtor pursuant to this Security Agreement.
 
1.9 Transaction Documents.  “Transaction Documents” shall mean (i) the
Transaction Documents (as that term is defined in the Securities Purchase
Agreement dated as of September 8, 2008, by and between Vicis and Debtor, plus
(ii) the Transaction Documents (as that term is defined in the Purchase
Agreement).
 
1.10 UCC.  “UCC” shall mean the Uniform Commercial Code as adopted in the State
of Nevada and in effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1 The Security Interest.  To secure the full and complete payment and
performance when due (whether at maturity, by acceleration, or otherwise) of
each of the Obligations, Debtor hereby grants to Vicis a security interest in
all of Debtor’s right, title and interest in and to the Collateral.
 
2.2 Representations and Warranties.  Debtor hereby represents and warrants to
Vicis that:
 
(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b) The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.
 
(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d) Debtor is a Nevada corporation and its exact legal name is set forth in the
definition of “Debtor” in the introductory paragraph of this Security
Agreement.  The organization identification number of Debtor is listed on
Schedule 1 to this Security Agreement.
 
(e) All of Debtor’s present patents and trademarks, if any, including those
which have been registered with, or for which an application for registration
has been filed in, the United States Patent and Trademark Office are listed on
Schedule 2 attached to this Security Agreement.  All of Debtor’s present
copyrights registered with, or for which an application for registration has
been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Debtor has good title to, or valid leasehold interest in, all of the
Collateral and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3 Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes Vicis at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Debtor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such other jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by Part 5 of Article 9 of the UCC for the sufficiency
of filing office acceptance of any financing statement or amendment, including
whether Debtor is an organization, the type of organization and any state or
federal organization identification number issued to Debtor.  Debtor agrees to
furnish any such information to Vicis promptly upon request.  Debtor also
ratifies its authorization for Vicis to have filed in any UCC jurisdiction any
like initial financing statements or amendments thereto if filed prior to the
date hereof.
 
ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1 Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Purchase
Agreement and for sales of Inventory in the ordinary course of business.
 
3.2 Maintenance of Security Interest.  
 
(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to Vicis and take such action and execute such
financing statements and other documents as Vicis may from time to time request
to maintain the perfected status of the Security Interest.  Debtor shall not
further encumber or grant a security interest in any of the Collateral except as
provided for in the Purchase Agreement.
 
(b) Take any other action requested by Vicis to ensure the attachment,
perfection and first priority of, and the ability of Vicis to enforce its
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that Debtor’s signature thereon is required therefor, (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Vicis to enforce, its security interest
in such Collateral, (iii) taking all actions required by any earlier versions of
the UCC (to the extent applicable) or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction, and (iv) obtaining waivers from landlords where any of the
tangible Collateral is located in form and substance satisfactory to Vicis.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3 Locations.  Give Vicis at least thirty (30) days prior written notice of
Debtor’s intention to relocate the tangible Collateral (other than Inventory in
transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location.  Any additional
filings or refilings requested by Vicis as a result of any such relocation in
order to maintain the Security Interest in the Collateral shall be at Debtor’s
expense.
 
3.4 Insurance.  Keep the Collateral consisting of tangible personal property
insured against loss or damage to the Collateral under a policy or policies
covering such risks as are ordinarily insured against by similar businesses, but
in any event including fire, lightning, windstorm, hail, explosion, riot, riot
attending a strike, civil commotion, damage from aircraft, smoke and uniform
standard extended coverage and vandalism and malicious mischief endorsements,
limited only as may be provided in the standard form of such endorsements at the
time in use in the applicable state.  Such insurance shall be for amounts not
less than the actual replacement cost of the Collateral.  No policy of insurance
shall be so written that the proceeds thereof will produce less than the minimum
coverage required by the preceding sentence, by reason of co-insurance
provisions or otherwise, without the prior consent thereto in writing by
Vicis.  Debtor will obtain lender’s loss payable endorsements on applicable
insurance policies in favor of Vicis and will provide certificates of such
insurance to Vicis.  Debtor shall cause each insurer to agree, by endorsement on
the policy or policies or certificates of insurance issued by it or by
independent instrument furnished to Vicis, that such insurer will give thirty
(30) days written notice to Vicis before such policy will be altered or
canceled.  No settlement of any insurance claim shall be made without Vicis’s
prior consent.  In the event of any insured loss, Debtor shall promptly notify
Vicis thereof in writing, and Debtor hereby authorizes and directs any insurer
concerned to make payment of such loss directly to Vicis as its interest may
appear.  Vicis is authorized, in the name and on behalf of Debtor, to make proof
of loss and to adjust, compromise and collect, in such manner and amounts as it
shall determine, all claims under all policies; and Debtor agrees to sign, on
demand of Vicis, all receipts, vouchers, releases and other instruments which
may be necessary or desirable in aid of this authorization.  The proceeds of any
insurance from loss, theft, or damage to the Collateral shall be held in a
segregated account established by Vicis and disbursed and applied at the
discretion of Vicis, either in reduction of the Obligations or applied toward
the repair, restoration or replacement of the Collateral.
 
3.5 Name; Legal Status.  (a) Without providing at least 30 days prior written
notice to Vicis, Debtor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify Vicis of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
RIGHTS AND REMEDIES
 
4.1 Right to Cure.  In case of failure by Debtor to procure or maintain
insurance, or to pay any fees, assessments, charges or taxes arising with
respect to the Collateral, Vicis shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to Vicis immediately upon demand, together with interest at an annual
rate equal to 10% from the date of disbursement by Vicis to the date of payment
by Debtor.
 
4.2 Rights of Parties.  Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
Vicis may (but is under no obligation so to do):
 
(a) require Debtor to assemble the Collateral at a place designated by Vicis,
which is reasonably convenient to the parties; and
 
(b) take physical possession of Inventory and other tangible Collateral and of
Debtor’s records pertaining to all Collateral that are necessary to properly
administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in whole or
in part, at public or private sale, on or off the premises of Debtor; and
 
(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and
 
(d) settle, adjust or compromise any dispute with respect to any Account; and
 
(e) receive and open mail addressed to Debtor; and
 
(f) on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
4.3 Power of Attorney.  Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint Vicis as Debtor’s
true and lawful attorney with full power of substitution for Debtor in Debtor’s
name, place and stead for the purposes of performing any obligation of Debtor
under this Security Agreement and taking any action and executing any instrument
which Vicis may deem necessary or advisable to perform any obligation of Debtor
under this Security Agreement, which appointment is irrevocable and coupled with
an interest, and shall not terminate until the Obligations are paid in full.
 
4.4 Right to Collect Accounts.  Upon the occurrence and during the continuance
of an Event of Default and without limiting Debtor’s obligations under the
Transaction Documents:  (a) Debtor authorizes Vicis to notify any and all
debtors on the Accounts to make payment directly to Vicis (or to such place as
Vicis may direct); (b) Debtor agrees, on written notice from Vicis, to deliver
to Vicis promptly upon receipt thereof, in the form in which received (together
with all necessary endorsements), all payments received by Debtor on account of
any Account; (c) Vicis may, at its option, apply all such payments against the
Obligations or remit all or part of such payments to Debtor; and (d) Vicis may
take any actions in accordance with Section 4.7 of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5 Reasonable Notice.  Written notice, when required by law, sent in accordance
with the provisions of Section 10.6 of the Purchase Agreement and given at least
ten (10) business days (counting the day of sending) before the date of a
proposed disposition of the Collateral shall be reasonable notice.
 
4.6 Limitation on Duties Regarding Collateral.  The sole duty of Vicis with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Vicis deals with similar property for its own
account.  Neither Vicis nor any of its directors, officers, employees or agents,
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Debtor or otherwise.
 
4.7 Lock Box; Collateral Account.  This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default.  If Vicis so
requests in writing, Debtor will direct each of its debtors on the Accounts to
make payments due under the relevant Account or chattel paper directly to a
special lock box to be under the control of Vicis.  Debtor hereby authorizes and
directs Vicis to deposit into a special collateral account to be established and
maintained by Vicis all checks, drafts and cash payments received in said lock
box.  All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so
applied.  At its option, Vicis may, at any time, apply finally collected funds
on deposit in said collateral account to the payment of the Obligations, in the
order of application selected in the sole discretion of Vicis, or permit Debtor
to withdraw all or any part of the balance on deposit in said collateral
account.  If a collateral account is so established, Debtor agrees that it will
promptly deliver to Vicis, for deposit into said collateral account, all
payments on Accounts and chattel paper received by it.  All such payments shall
be delivered to Vicis in the form received (except for Debtor’s endorsement
where necessary).  Until so deposited, all payments on Accounts and chattel
paper received by Debtor shall be held in trust by Debtor for and as the
property of Vicis and shall not be commingled with any funds or property of
Debtor.
 
4.8 Application of Proceeds.  Vicis shall apply the proceeds resulting from any
sale or disposition of the Collateral in the following order:
 
(a) to the costs of any sale or other disposition;
 
(b) to the expenses incurred by Vicis in connection with any sale or other
disposition, including attorneys’ fees;
 
(c) to the payment of the Obligations then due and owing in any order selected
by Vicis; and
 
(d) to Debtor.
 
 
7

--------------------------------------------------------------------------------

 
 
4.9 Other Remedies.  No remedy herein conferred upon Vicis is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Security
Agreement and the Transaction Documents now or hereafter existing at law or in
equity or by statute or otherwise.  No failure or delay on the part of Vicis in
exercising any right or remedy hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any right hereunder preclude other or
further exercise thereof or the exercise of any other right or remedy.
 
ARTICLE V
MISCELLANEOUS
 
5.1 Expenses and Attorneys’ Fees.  Debtor shall pay all fees and expenses
incurred by Vicis, including the fees of counsel including in-house counsel, in
connection with the protection, administration and enforcement of the rights of
Vicis under this Security Agreement or with respect to the Collateral, including
without limitation the protection and enforcement of such rights in any
bankruptcy.
 
5.2 Setoff.  Debtor agrees that Vicis shall have all rights of setoff and
bankers’ lien provided by applicable law.
 
5.3 Assignability; Successors.  Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of Vicis.  The provisions of this Security Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the parties.
 
5.4 Survival.  All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5 Governing Law.  This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Florida applicable
to contracts made and wholly performed within such state.
 
5.6 Counterparts; Headings.  This Security Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  The article and
section headings in this Security Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.
 
5.7 Notices.  All communications or notices required or permitted by this
Security Agreement shall be given to Debtor in accordance with Section 12.6 of
the Purchase Agreement.
 
5.8 Amendment; No Waiver; Cumulative Remedies.  No amendment of this Security
Agreement shall be effective unless in writing and signed by Debtor and
Vicis.  Vicis shall not by any act (except by a written instrument signed by
Vicis), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Vicis, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Vicis of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Vicis would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
 
 
8

--------------------------------------------------------------------------------

 
 
5.9 Severability.  Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
5.10 WAIVER OF RIGHT TO JURY TRIAL.  VICIS AND DEBTOR ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT WOULD BE BASED
UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT ANY
LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
5.11 Submission to Jurisdiction.  As a material inducement to Vicis to make the
Investment:
 
(a) DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN COURTS OF THE
STATE OF FLORIDA OR THE FEDERAL COURTS LOCATED IN FLORIDA AND DEBTOR CONSENTS TO
THE JURISDICTION OF SUCH COURTS.  DEBTOR WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR
HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT
COURT; AND
 
(b) Debtor consents to the service of process in any such action or proceeding
by certified mail sent to Debtor at the address specified in Section 12.6 of the
Purchase Agreement.
 
5.12 Effect of Amendment and Restatement.  This Security Agreement amends and
restates the September Security Agreement and shall not be construed to be a
substitution or novation of the September Security Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amended and Restated Security Agreement has been
executed as of the day and year first above written.
 
OPTIMIZERx CORPORATION




By: /s/ H. David Lester
Name:  H. David Lester
Title:   Chief Executive Officer




PURCHASER:


VICIS CAPITAL MASTER FUND
By: Vicis Capital LLC






By:         /s/ Keith W.
Hughes                                                    
Name:    Keith W. Hughes
Title:      Chief Financial Officer
 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO SECURITY AGREEMENT
 
Locations of Collateral
 
Organizational ID:      






Address of Debtor’s records of Collateral and chief executive office:


407 Sixth Street, Rochester, MI 48307


Collateral Locations:


407 Sixth Street, Rochester, MI 48307
 
 
11

--------------------------------------------------------------------------------

 


SCHEDULE 2 TO SECURITY AGREEMENT
 
Intellectual Property
 
 
Patents




Trademarks




Copyrights
 
 
12

--------------------------------------------------------------------------------

 